Title: To Thomas Jefferson from Richard Claiborne, 30 December 1788
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
London No. 56 Sloan StreetKnights Bridge 30. Decr. 1788

Some days since, I took the liberty of writing to your Excellency respecting Colonel Blackden, since which I have received a letter from that Gentleman, and which I take the earliest opportunity to acquaint you, would have prevented my writing the Letter I did, had it arrived sooner. There is no one who is more tenacious respecting a man’s character, than I am, and I only wish that the more frequent and explicit informations of the Colonel, concerning his transactions of the Business I had committed to him, had prevented my troubling your Excellency with the communications I have done.
By yesterday’s Diligence, I transmitted to Colonel Blackden two of my Virginia Grants of Land of 2000 Acres each, for the favor of a Certificate and Seal from Your Excellency attached thereto, of the legality thereof, and that conveyances made by Deed by me would be valid and just. Such a Certificate will  establish a confidence of the property in the mind of a Gentleman who is about to treat with me, perhaps for a considerable quantity. If the matter succeeds, I will beg leave to forward to your Excellency, all that I have, to be certified to in the same manner. The negociation is by way of Settlement and Cultivation. On this plan I mean to return to Virginia in the Spring, and settle in Monongalia County, and cultivate plantations on 55,000 Acres which I have on Cheat River, through which the Main Road runs that forms the Line of Communication from Potomac River to Cheat or Monongalia. My views are, to have Farms productive by the time the navigation of the Potomac is completed; and to avail myself of the Trade down that River on one side of the property, and the Western waters on the other. The accounts which I have received of these Lands are very flattering, Viz. “If I return to, and attend to the cultivation of them, in 3 or 4 years I may have an Annual independant income equal to my wishes. Besides, the people of the County have offered to elect me their Representative in the State Assembly, provided I will become an Inhabitant among them.” If your Excellency thinks therefore that my plan is an eligible one, will you be good enough to favor me with a letter expressive thereof, and also add your friendly wishes for my welfare. Such a letter as this, will be highly favorable to me in the negociations I have to make.
I beg leave to add that I am exceedingly sorry for the trouble I have given your Excellency. At the same time, permit me to observe, that no time or place can erase the esteem and respect I feel towards you, and that no circumstance in Life can give me greater gratification than, at some time or other, to evince my gratitude. I am sorry that it has not been in my power to pay my respects to your Excellency since I have been in Europe; but as I have been informed by Mr. Shippen, that you mean to return to America in the Spring, I hope to have the honor to see you in health and happiness there.
I have the honor to be, with the greatest respect and Esteem, Your Excellency’s most obedient and humble Servant,

R. Claiborne

